Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Claims

The disclosure is objected to because of the following informalities:
Paragraph 27, line 2: “CPU 110” should have been “CPU 30,” per Fig. 1
paragraphs 106 and 108: change “display device 2400” to “display device 2900”. (Per the  recommended change to Fig. 11 below.)
Claim 13, line 2: for clarity change “are, respectively, tetra data” to “are both tetra data” since only one type of data (tetra data) is recited
Claim 14, the last line: for clarity insert “in” after “applied”

Appropriate correction is required.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2400” has been used to designate both “Display Device” and “NNP” in Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  (Note: it is recommended that “2900” be used instead to designate the Display Device in Fig. 11.  Corresponding changes should also be made in paragraphs 106 and 108.)

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-20 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include the placeholders processor and module (such as “neural network processor” and “main processor” included in claims 1, 17 and 20; “pre-processor” in claims 5 and 17; and “bad pixel module” in claim 17) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Figs. 1, 3, 6A, 6B, 8A and 9 and their corresponding descriptions in the specification such as paragraphs 25-29 .  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 (and similarly claims 17 and 20) is rejected under 35 U.S.C. 112(a)  because the specification, while being enabling for a neural network processor to perform a cluster-level bad pixel correction operation on a first image data based on received first coordinate information associated with first-type bad pixel clusters to generate second image data (per Figs. 6A, 6B, 8A, 9 and paragraphs 37; 101 and 102 (describing the difference between the embodiments of the neural network processor in Fig. 6A (200a) and Fig. 9 (200d)) of the application as originally filed), does not reasonably provide enablement for performing the bad pixel correction operation based on the first coordinate information that is generated by the neural network processor per se, as the broadest reasonable interpretation of claim 1 permits.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, the specification does not disclose a neural network processor that detect the coordinate information of clusters of bad pixels for use in its bad pixel correction operation.  Respective dependent claims 2-16 and 18-19 inherit the limitation and are similarly rejected.  Claim 5 by its self also recite the use of second coordinate information and thus has its own 112(a) issue.  Note: for examination purpose, the coordinate information will be interpreted as being input to and received by the neural network processor.)

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of independent claims 1, 17 and 20 (as interpreted):

Claim 1
a neural network processor configured to perform a cluster-level bad pixel correction operation on the first image data based on first coordinate information associated with first-type bad pixel clusters to generate second image data

Claim 17
a neural network processor including a bad pixel network module that receives the pixel-level corrected first tetra data and performs a cluster-level bad pixel correction operation based on coordinate information to generate second tetra data

Claim 20
performing a cluster-level bad pixel correction operation on the first image data using the neural network processor and based on coordinate information associated with a cluster including a bad pixel from among the pixels to generate second image data

For example, the references below each recites one or more aspects of the claimed invention but none, alone or in combination, disclose or suggest the limitations cited above:
(IDS) Han (US 2006/0177126)—[Figs. 1, 2, 5A, 5B and paragraphs 32 (“…The apparatus of the present embodiment compensates errors in an image implementing a probabilistic neural network theory”),  34 (“ The error pixel detecting unit 110 detects error pixels…in an inputted current image…transfers information about the detected error pixels to the neural network unit 120”), 36 (“…the neural network unit 120 outputs an error-compensated image frame”), 40 (“…The error pixel compensating unit 126 estimates pixel values of the error pixels by referring to the learning result of the previous image frame stored in the learning result storing unit 124”), 55 (“In the step S240, the error pixel compensating unit 126 searches a neighboring pixel value group at least substantially identical to a neighboring pixel value group of the error pixel in the learning result of the previous image frame stored in the learning result storing unit 124. After searching, the error pixel compensating unit 126 estimates the pixel value of the error pixel as a pixel value corresponding to the searched neighboring pixel value group”).  Note: compensate error pixel based on probabilistic neural network theory, not using a neural network]
(IDS) Jeong et al. (US 2020/0077026)—[Figs. 2A, 8A-8E and paragraphs 95 (“FIG. 8A shows an example of 16-merged pixel patterns”), 108 (“…The first ISP 131 may perform bad pixel correction…lens shading correction”), 111 (“…the remosaic processor 132 may convert a first image output from N×M 16-merged pixels into a third image output from 4N×4M Bayer pixels (e.g., a single-pixel image) by remosaicing the first image twice”), 118 (“…The second ISP 133 or the third ISP 135 may perform bad pixel correction, lens shading correction, and noise canceling”)]
Sin et al. (US 2016/0142659)—[Figs. 2, 3, 7 and paragraphs 70 (“The bad pixel processing unit 120…outputs a bad pixel detection signal BP_det…set to ‘1’ when the target pixel is a bad pixel”), 71 (“…unit 120 generates a compensated pixel value PC_out by compensating for a pixel value of the target pixel”), 123 (“The bad pixel location information may be generated…beforehand during…test of the image sensor…may include the coordinates of each of the bad pixels”)
An et al. (US 2021/0150660)—[Figs. 1, 2, 4, 5 and paragraphs 126 (“…The sensing data may be transmitted to the processor 130 for image processing”), 127 (“The image processing process…include…optimal black image adjustment, white balance adjustment, bad pixel correction, color interpolation, color space conversion, gamma correction, noise reduction, color correction, edge enhancement, YUV space processing”), 144 (“…the processor 130 may…include the first ISP…that includes the AI algorithm, for example, the DNN”), 154 (“…FIG. 5, the first ISP 131…include…a DNN, and an ISP controller 136”), 155 (“…The first ISP may be implemented in the form of a neuromorphic chip that is one of AI semiconductors”)]
Xu et al. (WO 2020/010638 A1)—[Figs. 3-5, 8, 12; P. 11, paragraphs 2-4 (“…the neural network can be used to detect dead pixels…401…selects pixels in a preset area around the first pixel with the first pixel in the image as a center…For example, the surrounding preset area is a 7 × 7 Bayer…402…inputs the pixel value of the first pixel point and…in the preset area into the neural network…and obtains a probability that the first pixel point is a bad point”); P. 12, last paragraph (“501. For each second pixel of at least one second pixel, the second network device uses a neural network to predict the probability that the updated first pixel is a bad pixel, and the updated first pixel is a first pixel. The first pixel after the value of is replaced by the value of the second pixel, and each second pixel corresponds to a predicted probability”); P. 13 (“502. The second network device corrects the first pixel point by using a value of a second pixel point corresponding to a minimum probability among the predicted at least one probability”); P. 14, 3rd paragraph (“…Image processing includes black level correction…dead point detection and correction…denoising (removing noise), converting raw data to RGB data (demosaic), 3A (for auto white balance, autofocus, and autoexposure), sharpening…color space conversion…and color enhancement…Fig. 8”).  Note:  the neural network is used to detect bad pixels but not for correction]
Ratnasingam (“Deep Camera: A Fully Convolutional Neural Network for Image Signal Processing,” IEEE/CVF International Conference on Computer Vision Workshop; Date of Conference: 27-28 October 2019)—[Fig. 1 and Abstract (“…we present a fully convolutional neural network (CNN) to perform defect pixel correction, denoising, white balancing, exposure correction, demosaicing, color transform, and gamma encoding”)]



Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schafer et al. (US 2018/0253624)—[Fig. 2 and paragraphs 27 (“At 204…train a classifier to identify defective pixels…based on surrounding correct pixels…using a suitable machine learning technique, such as…convolutional neural networks”), 33 (“ At 206…applies the trained classifier to a current image to identify defective pixels”), 34 (“At 208…corrects defective pixels…by replacing a defective pixel with an interpolated value based on neighboring non-defective pixels in the current image”)]
Verbeure (US 2021/0319730)—[Figs. 1B, 4 and paragraphs 20 (“The cell determiner 106 may determine…which pixel information corresponds to which defective cell. This determination may then be used to determine which values from the image data need to be updated to compensate for the defective cell”), 21 (“ The cell compensator 108 may determine the adjustments that need to be made to compensate for the cell(s) 116 that is defective”), 28 (“…The diagnostic image data…be analyzed by the defective cell identifier 152 (e.g., using…a deep neural network (DNN) trained for defective pixel identification”)]
Tadi et al. (US 2020/0162719)—[Figs. 4B, 33B and paragraphs 143 (“…FIG. 4B shows…method for detecting defective pixels”), 328 (“…For each sensor, preprocessing stage 3308 begins with denoising and bad pixel detection 3310,…Next…debayer process 3312 is performed), 329 (“The results of the debayer process 3312 are then fed to…color correction matrix (CCM) process 3314. The data from CCM process 3314 is used to determine the histogram 3318. The histogram then feeds to…white balance correction process 3316”)]
Chen et al. (“Low complexity photo sensor dead pixel detection algorithm,” IEEE Asia Pacific Conference on Circuits and Systems; Date of Conference: 02-05 December 2012)—[Fig. 1 and Abstract (“…The paper presents a two stages dead pixel detection technique…six dead pixel types are tested”)]
Li et al. (“A unified approach to bad pixel removal and adaptive CFA demosaicking,” TENCON 2012 IEEE Region 10 Conference; Date of Conference: 19-22 November 2012)—[Section III, 1st paragraph (“…we apply a median based technique to remove and correct for bad pixels. The multi-shell median filters have been shown to be effective in removing impulsive noise and hence they are well suitable for bad pixel detection”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 19, 2022